Plaintiff brought this action in a justice's court with a jurisdiction of $300. Defendant Frederick E. Kahen answered and filed a counterclaim. The case was tried in the justice's court and defendant Kahen appealed to the superior court, which said court *Page 396 
tried the case de novo and entered its judgment on the counterclaim in the sum of $55.22 and costs. Plaintiff appealed to this court and the defendant moved to dismiss the appeal.
[1] The motion to dismiss was denied (Morris Plan Co. ofOrange County v. Kahen, 131 Cal.App. 761 [22 P.2d 36]). All questions therein decided became the law of the case (Deacon v. Bryans, 212 Cal. 87 [298 P. 30], and cases there cited).
[2] The record on appeal fails to disclose that any objection was made in the courts below as to their respective jurisdictions, and the parties having failed to make such objection, the same is waived, and cannot be made for the first time on appeal to this court (De Jarnatt v. Marquez, 127 Cal. 558
[60 P. 45, 78 Am. St. Rep. 90], and City of Madera v.Black, 181 Cal. 306 [184 P. 397]).
[3] The appeal is on the judgment-roll alone, and the judgment is supported by the findings. Therefore, the judgment appealed from is affirmed.
Barnard, P.J., and Marks, J., concurred.